Douglas, J.,
dissenting. I respectfully dissent from the lead opinion because I believe that the trial court erred in overruling1 the FOP’s motion to intervene in this case. Intervention of right is governed by Civ.R. 24(A), which provides: “Upon timely application anyone shall be permitted to intervene in an action: * * * (2) when the applicant claims an interest relating to the property or transaction that is the subject of the action and the applicant is so situated that the disposition of the action may as a practical matter impair or impede the *44applicant’s ability to protect that interest, unless the applicant’s interest is adequately represented by existing parties.” (Emphasis added.) I believe that the FOP satisfied the requirements of Civ.R. 24(A)(2) and was, therefore, entitled to intervene in this case.
The first element that must be met in order to satisfy Civ.R. 24(A)(2) is that the motion to intervene be timely filed. Whether a motion to intervene is timely depends on the facts and circumstances of the case. State ex rel. First New Shiloh Baptist Church v. Meagher (1998), 82 Ohio St.3d 501, 503, 696 N.E.2d 1058, 1060. The facts of this ease support the finding that the FOP’s motion to intervene was timely filed.
The FOP filed its motion to intervene just nine days after the Dispatch filed its complaint in the Franklin County Court of Common Pleas. At that time, no responsive pleading had been filed by the respondents and the deadline for that filing had not yet passed. Civ.R. 12(A). Moreover, contrary to the facts set forth in the court of appeals’ opinion, the record indicates that the FOP’s motion to intervene was filed before the Dispatch’s motion for summary judgment was filed. These facts clearly show that the FOP acted promptly to preserve its interest and that the suit had not progressed to a point where the original parties would be prejudiced by permitting the FOP to intervene. See Meagher, 82 Ohio St.3d at 503, 696 N.E.2d at 1060.
The second element required by Civ.R. 24(A)(2) is that the proposed intervenor must claim an interest relating to the property or transaction that is the subject of the action. As noted by the lead opinion, the proposed intervenor’s claimed interest must be “legally protectablé.” In re Schmidt (1986), 25 Ohio St.3d 331, 336, 25 OBR 386, 391, 496 N.E.2d 952, 957. The lead opinion finds that the FOP lacks a legally protectable interest in this case. I disagree.
R.C. 149.39 provides:
“There is hereby created in each municipal corporation a records commission
“The functions of the commission shall be to provide rules for retention and disposal of records of the municipal corporation and to review applications for one-time records disposal and schedules of records retention and disposition submitted by municipal offices.”
R.C. 149.39 also provides that the Auditor of State and the Ohio Historical Society must be notified of proposed records disposal and may prevent the records from being destroyed. In accordance with R.C. 149.39, the Columbus Division of Police submitted a Schedule of Records Retention and Disposition to the Columbus Records Commission. Thereafter, the Columbus Records Commission, the Ohio Historical Society, and the Auditor of State approved the schedule.
*45The FOP claims that it has a legally protectable interest in preventing the information sought by the Dispatch from being released because, pursuant to Sections 10.10 and 10.11 of the FOP’s collective bargaining agreement with the city of Columbus, which are consistent with the Schedule of Records Retention and Disposition adopted by the Columbus Division of Police, the city was required to destroy certain information before the Dispatch requested it.2 Because the FOP’s contract rights are directly affected by the outcome of this case, I believe that the FOP has a legally protectable interest in enforcing the provisions of the agreement. Thus, I believe that the second required element of Civ.R. 24(A)(2) is met.3
I wish to make clear that in finding that the FOP satisfies the “claimed interest” requirement of Civ.R. 24(A)(2), I do not suggest that the FOP would, or would not, be successful on the merits in this case, only that, for the purposes of intervention, the FOP’s interest is legally protectable. The lead opinion, on the other hand, determines that the FOP would not be successful on the merits if permitted to intervene in this case and thus finds that the FOP does not have a legally protectable interest. In my view, the lead opinion puts the proverbial cart before the horse. By requiring that the FOP show that it would be successful on the merits of the case, the lead opinion adds a requirement for intervention that is not contained in Civ.R. 24(A)(2). This additional requirement significantly increases the burden on proposed intervenors and is inconsistent with this court’s prior assertions that Civ.R. 24 should be liberally construed in favor of intervention. See, e.g., State ex rel. Watkins v. Eighth Dist. Court of Appeals (1998), 82 Ohio St.3d 532, 534, 696 N.E.2d 1079, 1081.
The third element that must be met in order to satisfy Civ.R. 24(A)(2) is that the disposition of the action may, as a practical matter, impair or impede the proposed intervenor’s ability to protect its interest in the action. This element is also satisfied in the case at bar. It is obvious that a writ in mandamus requiring that the information at issue be released to the Dispatch impairs the FOP’s ability to protect its interest in keeping the information from being released.
The final element that must be met in order to satisfy Civ.R. 24(A)(2) is that the proposed intervenor’s interest is not adequately represented by existing *46parties. The record in this case reveals that the parties named as respondents in the trial court, i.e., the city of Columbus, City Safety Director Thomas Rice, the Columbus Division of Police, and Columbus Police Chief James Jackson (collectively referred to as “the city”), did not adequately represent the FOP’s interest. The city did not file an answer in this case, nor did it oppose the Dispatch’s motion for summary judgment. Moreover, the city admitted,4 in its response to the Dispatch’s requests for admission, that the information sought by the Dispatch is a “public record” under R.C. 149.43. This admission, which is contrary to the FOP’s position,5 was a basis for the Dispatch’s motion for summary judgment and the trial court’s decision to grant summary judgment.
Accordingly, for the reasons set forth above, I believe that the elements required by Civ.R. 24(A)(2) were clearly met in this case and that the trial court was in error in denying the FOP leave to intervene as a party respondent. I would, therefore, reverse the court of appeals’ judgment and remand this cause to the trial court with instructions to allow the FOP to intervene as a party respondent. Thus, I respectfully dissent from the lead opinion.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.

. The court did not explicitly overrule the FOP’s motion, but rather it did so implicitly by entering a final judgment in the case without ruling on the motion.


. Columbus Police Chief James Jackson sustained the FOP’s grievance, thereby agreeing that the city had failed to delete records in accordance with the collective bargaining agreement.


. My finding is buttressed by the United States District Court’s order earlier this year permitting the FOP’s intervention in a related case, United States v. City of Columbus (Feb. 7, 2000), S.D.Ohio E.D. No. 2:99-CV-1097, unreported, finding that a clause in the collective bargaining agreement “presents a significantly protectable interest on the part of the FOP warranting its intervention as of right under [Fed.R.Civ.P.] 24(a)(2).” The language in Fed.R.Civ.P. 24(a)(2) is virtually identical to the language in Ohio’s Civ.R. 24(A)(2).


. The FOP claims that the city’s answers to the Dispatch’s request for admissions were prepared for the city in advance by the Dispatch and its counsel. The FOP’s “evidence” for this assertion is found on page 8 of the FOP’s brief, filed February 23, 2000, and states that “[t]he admissions signed on behalf of the City are keyboarded in a document that bears the same computer-coded footer prefix as the pleading and motions that the Dispatch has filed in this case.” This statement, of course, is not evidence and, accordingly, I have only referred to the issue in a footnote. One can only hope that the Dispatch did not initiate and the city did not participate in any such procedure. This was, after all, supposed to be an adversary proceeding.


. The majority states that “there is no question that [the requested information at issue] is a public record. The FOP concedes this fact in its brief.” Upon review of the FOP’s initial brief and its reply brief, I do not find such a concession. On the contrary, in its initial brief, the FOP repeatedly refers to the information at issue as “defunct” and “delinquent” and explicitly states that the records sought by the Dispatch are not public records. Furthermore, within the same paragraph of the majority opinion is the statement that “[essentially the FOP is asking us to hold that if a collective bargaining agreement sets forth a time frame for the destruction of public records, once that time expires the information loses its status as a public record.” This statement contradicts the majority’s prior statement that the FOP concedes that the information at issue is a public record.
I also note that Section 10.11 of the collective bargaining agreement relates to the computerized disciplinary database maintained by the city. Section 10.11 requires only that the officers’ names and other information that identifies specific officers be deleted. Furthermore, Section 10.11 specifically provides that “the descriptive information of the members involved and of the circumstances will be retained (including but not limited to: age, race, sex, and rank of the member issuing and receiving the discipline, the date, shift, and unit of the officers involved; and a description of the discipline issued and the circumstance leading thereto).” The FOP does not contest that the information retained in conformance with Section 10.11 should be made available to the Dispatch. The FOP seeks only to have the names and other identifying information deleted.